              Case 5:21-cv-04152-JFL Document 1 Filed 09/21/21 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
DAWN A. GRAVES                            :
1040 Cold Stream Circle, Apt. L           :                             CIVIL ACTION
Emmaus, PA 18049                          :
                                          :                             NO.:
                    Plaintiff,            :
                                          :
       v.                                 :
                                          :
LEHIGH VALLEY HEALTH NETWORK, INC. :
d/b/a LVHN                                :                             JURY TRIAL DEMANDED
1200 South Cedar Crest Blvd.              :
Allentown, PA 18103                       :
       and                                :
LEHIGH VALLEY HOSPITAL, INC.              :
d/b/a LVHN                                :
2100 Mack Blvd.                           :
Allentown, PA 18103                       :
                                          :
                    Defendants.           :
__________________________________________:
                                      CIVIL ACTION COMPLAINT

         Dawn A. Graves (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through her undersigned counsel, hereby avers as follows:

                                              INTRODUCTION

         1.       Plaintiff has initiated this action to redress violations by Lehigh Valley Health

Network, Inc. d/b/a LVHN and Lehigh Valley Hospital, Inc. d/b/a LVHN (hereinafter collectively

referred to as “Defendants,” unless indicated otherwise) of Title VII of the Civil Rights Act of

1964 (“Title VII” – 42 U.S.C. §§ 200d et seq.), Section 1981 of the Civil Rights Act of 1866

(“Section 1981” – 42 U.S.C. § 1981), and the Pennsylvania Human Relations Act (“PHRA”).1 As

a direct consequence of Defendants’ unlawful actions, Plaintiff seeks damages as set forth herein.


1
 Plaintiff’s claims under the PHRA are referenced herein for notice purposes. She is required to wait 1 full year
before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in advance
             Case 5:21-cv-04152-JFL Document 1 Filed 09/21/21 Page 2 of 11



                                     JURISDICTION AND VENUE

        2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1342(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff’s state-

law claims because they arise out of the same common nucleus of operative facts as Plaintiff's

federal claims asserted herein.

        3.       This Court may properly assert personal jurisdiction over the Defendants because

their contacts with this state and this judicial district are sufficient for the exercise of jurisdiction

over Defendants to comply with traditional notions of fair play and substantial justice, satisfying

the standards set forth by the United States Supreme Court in International Shoe Co. v.

Washington, 325 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendants are deemed to reside where they are subjected to personal jurisdiction,

rendering Defendants residents of the Eastern District of Pennsylvania.

        5.       Plaintiff is proceeding herein under Title VII after properly exhausting all

administrative remedies with respect to such claims by timely filing a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (“90”) days of receiving a notice of dismissal and/or right-to-sue letter from the

EEOC.




of same because of the date of issuance of her federal right-to-sue-letter under Title VII. Plaintiff’s PHRA claims
however will mirror identically her federal claims under Title VII.



                                                        2
             Case 5:21-cv-04152-JFL Document 1 Filed 09/21/21 Page 3 of 11



                                              PARTIES

        6.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.      Plaintiff is an adult individual with an address as set forth in the caption.

        8.      Defendants Lehigh Valley Health Network, Inc. d/b/a LVHN and Lehigh Valley

Hospital, Inc. d/b/a LVHN (hereinafter collectively referred to as “Defendants”) are non-profit

(non-stock) entities that own and operate several facilities – including but not limited to an

Administrative Building located at 2100 Mack Blvd., Allentown, Pennsylvania 18103 – the

physical location at which Plaintiff worked.

        9.      Upon information and belief, because of their interrelation of operations, common

ownership or management, centralized control of labor relations, common ownership or financial

controls, and other factors, Defendants are sufficiently interrelated and integrated in their activities,

labor relations, ownership and management that they may be treated as a single and/or joint

employer for purposes of the instant action.

        10.     At all times relevant herein, Defendants acted by and through their agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendants.

                                   FACTUAL BACKGROUND

        11.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        12.     Plaintiff is black (African-American) female.

        13.     Plaintiff was employed by Defendants in various roles in different departments for

approximately 5 years, from in or about 2016 until her unlawful termination (discussed further

infra) on or about March 15, 2021.

                                                   3
          Case 5:21-cv-04152-JFL Document 1 Filed 09/21/21 Page 4 of 11



       14.      Plaintiff was employed in the Prior Authorization Department, working from

Defendants’ Administrative Building, located at 2100 Mack Blvd., Allentown, Pennsylvania,

beginning in 2018.       Plaintiff’s job duties involved insurance pre-certifications and other

procedures.

       15.       At the time of her termination, Plaintiff was primarily supervised by Manager Pre-

Certification Department, Amanda Gurgick (Caucasian – hereinafter “Gurgick”).

       16.      During her tenure with Defendants, all of Defendants’ management in Plaintiff’s

department were Caucasian and/or non-black, and Plaintiff was one of only two minority

employees on her team.

       17.      Upon Plaintiff’s observations and belief, Defendants’ work environment has been

disparate and unfairly harsh toward black and/or non-Caucasian employees.

       18.      Throughout the course of Plaintiff’s employment with Defendants, Plaintiff and the

other minority employee (Hispanic female) were subjected to race discrimination, harassment, and

disparate treatment by Defendants’ non-black and/or Caucasian management. For example, but

not intended to be an exhaustive list, unlike her non-black and/or Caucasian co-workers, Gurgick:

             a. Treated Plaintiff in a condescending and derogatory manner and regularly spoke

                down to her;

             b. Overly scrutinized and criticized Plaintiff’s work;

             c. Selectively enforced policies against Plaintiff and her Hispanic co-worker;

             d. Berated and or criticized Plaintiff and her Hispanic co-worker for raising concerns

                in a professional manner; however, at least one Caucasian employee who regularly




                                                  4
           Case 5:21-cv-04152-JFL Document 1 Filed 09/21/21 Page 5 of 11



                 disrespected managers during meetings, was never disciplined or terminated for

                 same;2 and

              e. Unfairly disciplined and/or terminated minority employees, including Plaintiff and

                 her Hispanic co-worker, for conduct that Caucasian employees were not terminated

                 and/or barely issued counseling for.

        19.      After observing and/or being subjected to the aforesaid instances of race

discrimination and disparate treatment for months, Plaintiff was abruptly terminated on or about

March 15, 2021, for pretextual reasons – allegedly “falsification of time records.”

        20.      Defendants’ purported reason for Plaintiff’s termination, however, is completely

pretextual because: (1) Plaintiff did not “falsify” her time records with her employer, she simply

adjusted her clock-in time on March 1, 2021, to account for going back home to gather her work

badge, informing Gurgick that she would use that time as her break and would not take one later;

(2) when Gurgick advised Plaintiff to change her clock-in time to reflect her later arrival at work,

Plaintiff did so, and her time sheet was correctly and accurately submitted thereafter; (3)

nevertheless, Plaintiff was abruptly terminated despite having submitted an accurate time sheet for

March 1, 2021, and working her full 8 hours that day; and (4) upon Plaintiff’s information and

belief, just a few months prior to her termination, at least two different Caucasian employees had

been willfully violating Defendants’ policies regarding accurately reporting time by clocking out

and continuing to work for Defendants in order to meet production quotas; however, they were

only given warnings (with one being placed on a Performance Improvement Plan) but were not

terminated, even though they had engaged in falsifying time records on multiple occasions for

several months.


2
  Upon Plaintiff’s information and belief, her Hispanic co-worker was unfairly terminated in or about 2020 for
constructively speaking to management about her concerns, while the belligerent and disrespectful Caucasian
employee was retained and continues to work for Defendants.

                                                      5
           Case 5:21-cv-04152-JFL Document 1 Filed 09/21/21 Page 6 of 11



        21.   Plaintiff believes and therefore avers that she was subjected to a hostile work

environment and terminated because of her race.

                                           COUNT I
              Violation of Title VII of the Civil Rights Act of 1964 (“Title VII”)
                 ([1] Race Discrimination and [2] Hostile Work Environment)

        22.   The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        23.   During Plaintiff’s employment with Defendants, she was subjected to

discrimination and a hostile work environment through disparate treatment and demeaning

and/derogatory treatment because of her race.

        24.   On or about March 15, 2021, Plaintiff was abruptly terminated for pretextual

reasons.

        25.   Plaintiff believes and therefore avers that she was subjected to a hostile work

environment and terminated from her employment with Defendants because of her race.

        26.   These actions as aforesaid constitute unlawful discrimination and a hostile work

environment under Title VII.

                                          COUNT II
                             Violations of 42 U.S.C. Section 1981
                ([1] Race Discrimination and [2] Hostile Work Environment)

        27.   The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        28.   During Plaintiff’s employment with Defendants, she was subjected to

discrimination and a hostile work environment through disparate treatment and demeaning

and/derogatory treatment because of her race.

        29.   On or about March 15, 2021, Plaintiff was abruptly terminated for pretextual

reasons.

                                                6
               Case 5:21-cv-04152-JFL Document 1 Filed 09/21/21 Page 7 of 11



          30.     Plaintiff believes and therefore avers that she was subjected to a hostile work

environment and terminated from her employment with Defendants because of her race.

          31.     These actions as aforesaid constitute unlawful discrimination and a hostile work

environment under Section 1981.

          WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

          A.      Defendants are to promulgate and adhere to a policy prohibiting discrimination in

the future against any employee(s);

          B.      Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, salary pay increases,

bonuses, insurance, benefits, training, promotions, reinstatement and seniority;

          C.      Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendants for their

willful, deliberate, malicious and outrageous conduct and to deter Defendants or other employers

from engaging in such misconduct in the future;

          D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate (including but not limited to damages for emotional distress, pain,

suffering and humiliation); and

          E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

          F.      Plaintiff is to be awarded any and all statutory enhancements available as a matter

of law.

          G.      Plaintiff demands trial by jury on all issues so triable consistent with Fed. R. Civ.

P. 38(a)(1).

                                                    7
         Case 5:21-cv-04152-JFL Document 1 Filed 09/21/21 Page 8 of 11



                                           Respectfully submitted,

                                           KARPF, KARPF & CERUTTI P.C.


                                    By:     ____________________________
                                           Ari Karpf, Esq.
                                           3331 Street Rd.
                                           Two Greenwood Square, Suite 128
                                           Bensalem, PA 19020
                                           (215) 639- 0801
Dated: September 21, 2021




                                       8
            Case 5:21-cv-04152-JFL Document 1 Filed 09/21/21 Page 9 of 11




                    a~ïå=^K=dê~îÉë


iÉÜáÖÜ=s~ääÉó=eÉ~äíÜ=kÉíïçêâI=fåÅK=ÇLÄL~=isekI=Éí=~äK




        VLONLOMON
                             Case 5:21-cv-04152-JFL  Document
                                                UNITED           1 Filed
                                                       STATES DISTRICT   09/21/21 Page 10 of 11
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       NMQM=`çäÇ=píêÉ~ã=`áêÅäÉI=^éí=iI=bãã~ìëI=m^=NUMQV
Address of Plaintiff: ______________________________________________________________________________________________
                       NOMM=pçìíÜ=`ÉÇ~ê=`êÉëí=_äîÇKI=^ääÉåíçïåI=m^=NUNMPX=ONMM=j~Åâ=_äîÇKI=^ääÉåíçïåI=m^=NUNMP
Address of Defendant: ____________________________________________________________________________________________
                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
        VLONLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


       VLONLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                     Case 5:21-cv-04152-JFL Document 1 Filed 09/21/21 Page 11 of 11
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
do^sbpI=a^tk=^K                                                                                             ibefde=s^iibv=eb^iqe=kbqtlohI=fk`K=aL_L^
                                                                                                            isekI=bq=^iK
    (b) County of Residence of First Listed Plaintiff                  iÉÜáÖÜ                                County of Residence of First Listed Defendant iÉÜáÖÜ
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒
                                     u    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      qáíäÉ=sff=EQOrp`OMMMFX=pÉÅíáçå=NVUN=EQOrp`NVUNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=qáíäÉ=sffI=pÉÅíáçå=NVUN=~åÇ=íÜÉ=meo^K
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION          DEMAND $                                                                               CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
             VLONLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
